Citation Nr: 0608701	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  95-07 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for Osgood-Schlatter's 
disease of the left knee, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which confirmed and continued the 10 percent 
rating for the service-connected left knee disorder.

The record reflects that this case was previously before the 
Board on multiple occasions.  In November 1997, the Board 
remanded the case for additional development.  Thereafter, by 
a September 1999 decision, the Board denied the veteran's 
claim.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  By an 
October 2000 decision, the Court, pursuant to a joint motion, 
vacated the September 1999 decision, and remanded the case to 
the Board for additional adjudication.  Following the Court's 
Order, the Board remanded the case for further development in 
February 2001, May 2003, and April 2004.

The case has now been returned to the Board for further 
appellate consideration.  As a preliminary matter, the Board 
finds that the remand directives have been substantially 
complied.  Therefore, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's service-connected left knee disorder is 
manifest by complaints of pain and functional impairment.  
However, even when taking into consideration his complaints 
of pain, the record does not reflect he has limitation of 
flexion to 30 degrees or less, nor limitation of flexion to 
20 degrees or more.

3.  The veteran's service-connected left knee disorder is not 
manifest by moderate instability and/or recurrent 
subluxation.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for Osgood-
Schlatter's disease of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5017-5003 and 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While this appeal was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted on November 9, 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
This law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  Nevertheless, 
during the course of this appeal, the veteran was provided 
with letters which meet the notification requirements of the 
VCAA, including letters dated in April 2001 and June 2004.  
Taken together, this correspondence informed the veteran of 
what was necessary for an increased evaluation, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Moreover, the veteran has been 
provided with a copy of the appealed rating decision, the 
August 1993 Statement of the Case (SOC), as well as multiple 
Supplemental SOCs (SSOCs), which provided him with notice of 
the law and governing regulations regarding his case, as well 
as the reasons for the determinations made with respect to 
his claims.  In pertinent part, the most recent SSOC included 
a summary of the relevant VCAA statutory provisions.  
Further, the Board referenced the VCAA in the February 2001 
and April 2004 remands.  Finally, since the claim for an 
increased rating is being denied in the Board's decision 
below, no effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran in not having 
notified him as to what evidence must be submitted to 
substantiate a claim for an effective date earlier than one 
which has been assigned.  See Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 2006) 
(holding that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability).  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available VA and private medical 
records pertinent to the increased rating claim are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  Nothing indicates the 
veteran has identified the existence of any relevant evidence 
that has not been obtained or requested.  The veteran has 
indicated he does not want a Board hearing in conjunction 
with this appeal.  Further, he has been accorded multiple 
examinations in conjunction with this case.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with the SOC and the 
SSOCs which informed them of the laws and regulations 
relevant to the veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection was established for Osgood-Schlatter's 
disease of the left knee by December 1967 rating decision.  
This decision noted, in part, that from a period shortly 
after he entered service, the veteran consistently complained 
of pain and swelling in both knees primarily on the left, and 
that an orthopedic evaluation resulted in a diagnosis of 
Osgood-Schlatter's disease.  A 10 percent rating was 
assigned, and with the exception of a period in 1973 when a 
temporary total rating was assigned, the 10 percent rating 
has remained in effect since that time.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's initial 10 percent rating was assigned pursuant 
to Diagnostic Code 5015-5003.  (A hyphenated diagnostic code 
is used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned.).  

Diagnostic Code 5015 provides that benign new growths of bone 
will be rated on the basis of limitation of motion of 
affected parts, as degenerative arthritis.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

The Board acknowledges that the veteran's service-connected 
left knee disorder is manifested by complaints of pain and 
functional impairment.  However, even when taking into 
consideration his complaints of pain, the objective medical 
evidence does not reflect he is entitled to a rating in 
excess of 10 percent under either Diagnostic Code 5260 or 
5261.  For example, an August 1992 VA examination showed the 
left knee to have range of motion from zero to 145 degrees.  
A subsequent January 1994 VA examination showed extension of 
175 degrees, flexion to 125 degrees.  A February 1997 VA 
examination showed zero to 130 degrees on range of motion 
testing.  The Board acknowledges that an April 1998 VA 
examination it was noted that on range of motion testing, the 
left knee had zero degrees extension and 90 degrees flexion 
on passive motion.  In addition, active range of motion 
showed extension to zero degrees and flexion to 75 degrees.  
However, later that same year an August 1998 VA examination 
showed bilateral knee flexion to 140 degrees, and extension 
to zero degrees, with no significant varus or valgus 
deformity.  Further, a June 2001 VA joints examination showed 
knee motion bilaterally to 120 degrees, extension to zero 
degrees, with no significant varus or valgus abnormalities.  
Moreover, on the recent July 2005 VA joints examination, the 
left knee had flexion to 135 degrees, with full extension to 
zero degrees.  

In addition, the Board notes that the June 2001 VA examiner 
stated that on repetitive testing there was no weakness noted 
of either knee for knee flexion or extension.  Further, the 
examiner stated that there was no evidence of abnormal 
fatigability, nor dis-coordination or incoordination.  The 
examiner also stated that the veteran did not describe flare-
ups, and that he (the examiner) would be unable to comment 
upon any restriction due to flare-ups or any other 
alterations in rule out due to flare-ups, as there was no 
information provided in the records.  

The subsequent July 2005 VA examiner did note that the 
veteran had flare-ups in his knee condition in which the knee 
swelled.  However, the veteran was unable to state the 
frequency of the flares, but reported that they lasted "a 
while" which he described as a week or two.  Further, the 
veteran reported that a flare-up was precipitated by walking 
a long period of time, which he described as more than an 
hour, and was alleviated by popping his knee up and using a 
heating pad.  During a flare-up or repetitive use, he would 
be additionally limited by swelling, but not pain, weakened 
movement, excess fatigability, endurance, or incoordination.  
The examiner stated that it was not possible to state without 
resort to mere speculation how many additional degrees of 
range of motion would be lost during a flare-up since the 
veteran was not examined during one.  Moreover, the examiner 
stated during there was no objective evidence for pain, and 
opined that the veteran's complaints regarding the left knee 
were out of proportion to any objective findings.

The Board notes that both the June 2001 and July 2005 VA 
examiners reviewed the veteran's claims folder in conjunction 
with their respective examinations and conclusions, and 
summarized relevant records regarding the left knee.  As 
such, both examiners had a thorough understanding of the 
history of the service-connected left knee disorder, as well 
as the current impairment thereof.

Based on the foregoing, the Board finds that even when taking 
into consideration the veteran's complaints of pain, the 
record does not reflect he has limitation of flexion to 30 
degrees or less, nor limitation of flexion to 20 degrees or 
more.  Thus, he does not meet or nearly approximate the 
criteria for a rating in excess of 10 percent under either 
Diagnostic Code 5260 or 5261.  In fact, the range of motion 
findings listed above do not even satisfy the criteria for a 
compensable rating under these Codes.

The Board acknowledges that VA's Office of General Counsel 
held in VAOPGCPREC 9-2004 that separate ratings under 
Diagnostic Codes 5260 and 5261 may be assigned for disability 
of the same joint.  However, as stated in the preceding 
paragraph, the range of motion findings do not satisfy the 
criteria for a compensable evaluation under either Code.  As 
such, separate compensable evaluations, based upon objective 
findings of limitation of flexion and limitation of extension 
of the veteran's right knee are not warranted.

The record also reflects that the service-connected left knee 
disorder has been evaluated pursuant to the criteria found at 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under this Code, 
slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment, while a 30 percent evaluation requires severe 
impairment.

The Board notes that there is evidence indicative of 
recurrent instability of the left knee.  For example, at the 
January 1994 VA joints examination, he reported that his left 
knee felt as though it was going to give out on him nearly 
every day, and he used a cane to help him keep from falling 
down.  He also wore a basket brace on the left knee.  The 
April 1998 VA examination noted that he had pain, weakness, 
swelling, instability, and giving way of the left knee.  
Although there were no lateral instabilities on extension, he 
had mild 1-5 degrees varus and valgus lateral instabilities 
on 30 degrees flexion.  On the most recent VA examination in 
July 2005 he complained that the knee gave way with buckling, 
and that he wanted a brace that locked his knee in extension.  

However, a thorough review of the evidence does not reflect 
that the service-connected left knee disorder is of such 
severity as to constitute moderate instability and/or 
recurrent subluxation.  The August 1992 VA examination found 
the left knee to be stable, with no atrophy.  The February 
1997 VA examiner noted that there was slight laxity of the 
medial collateral ligaments, as well as slight rotatory 
laxity, but he would not call this instability.  Although, as 
noted above, the April 1998 VA examination found there to be 
instability, the subsequent August 1998 VA examiner stated 
that there was no subluxation or lateral instability 
identified on the examination.  The June 2001 VA examiner 
found no evidence of rotary instability.  Finally, the July 
2005 VA examiner stated that there was no objective evidence 
for painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement.  Moreover, as noted above, the examiner opined that 
the veteran's complaints regarding the left knee were out of 
proportion to any objective findings.

In light of the foregoing, the Board finds that the veteran's 
service-connected left knee disorder is not manifest by 
moderate instability and/or recurrent subluxation.  
Accordingly, he does not meet or nearly approximate the 
criteria for a rating in excess of 10 percent under 
Diagnostic Code 5257.

In VAOPGCPREC 23-97, VA's Office of General Counsel held that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
General Counsel stated that when a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  General Counsel subsequently held in VAOPGCPREC 
9-98 that a separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59; 
see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Where additionally disability is shown, a veteran 
rated under 5257 can also be compensated under 5003 and vice 
versa.  However, as stated above, the veteran does not meet 
or nearly approximate the criteria for a compensable rating 
under either Diagnostic Code 5260 or 5261.  As such, separate 
ratings based upon limitation of motion and recurrent 
subluxation/instability are not warranted in this case.

The Board further notes that the required manifestations for 
evaluation under Diagnostic Codes 5256 (knee, ankylosis), 
5258 (cartilage, dislocated, semilunar), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (tibia and fibula, 
impairment of), and 5263 (genu recurvatum) are not 
applicable, as the presence of ankylosis of the left knee, 
dislocation or removal of the semilunar cartilage, impairment 
of the tibia or fibula, or genu recurvatum have not been 
demonstrated.  For example, the July 2005 VA examiner stated 
that there was no ankylosis, nor constitutional signs 
consistent with inflammatory arthritis.  The examiner also 
stated that there were no clinical findings consistent with 
either a torn medial meniscus or chondromalacia patella.  
Thus, none of these Codes are for application in this case.  

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his service-connected 
left knee disorder, even when taking into consideration his 
complaints of pain, and the claim must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

Entitlement to an increased rating for Osgood-Schlatter's 
disease of the left knee, currently evaluated as 10 percent 
disabling, is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


